FINAL ACTION

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to for improperly depending from a cancelled claim as a result of Applicant’s amendments which cancelled claim 4.  
Appropriate correction is required.


Response to Arguments
Applicant's arguments filed with respect to claims filed 8/10/2021 have been fully considered but they are not persuasive because Applicant’s claimed invention does not distinguish itself from the prior art obviousness combined teachings of Lin (US 2015/0077830) in view of Wang (CN 109040570) when applying broadest reasonable interpretation (B.R.I.) and rearrangement of parts case law (In re Japikse, 86 USPQ 70).
	Applicant asserts the prior art combination does not teach amended claim 1 features (in lines 7-11):
“and comprising a shield layer, wherein the shield layer is provided between the first conductive layer and the second conductive layer of the electrochromic device, the shield layer defines a through hole, the chromic material layer is provided in the through hole and on the same layer as the shield layer, and the rear camera is opposite the through hole”
	However, the Examiner disagrees given the broad nature of Applicant’s claimed invention.
Examiner first points out that one of ordinary skill in the art would consider the entire “electrochromic device” to be a shield with variable light transmissive properties induced by an electrically induced voltage potential, so really any layer can be considered to be a shielding layer. This is because an electrochromic device is a variable shield made up of several layers with various light transmissive properties. 
Applicant will need to better define the shielding layer by at least claiming a specific material composition or light transmissive property.
Lin teaches “layers with through-holes” for camera 120 shown in Fig. 5A/5B & 7: the opaque layer 113 with the transparent portion 114t AND shown in Fig.6: the opaque body 111 with transparent inlay 111B can be considered to be “shield layers”. Wang teaches chromic layer 120 between the first and second conductive layers 110/130. Furthermore, the use of opaque shields around the light-transmissive region to limit the size of the incident light region “through-hole” is considered conventional and one skilled in the art fully understands that an opaque barrier may be incorporated into a housing cover in order to define light-transmissive entrance region. Therefore, Applicant’s claimed configuration for the cover’s shield layer with the electrochromic device would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

In conclusion, the Examiner maintains the rejection over the previous prior art combination -- Lin (US 2015/0077830) in view of Wang (CN 109040570). For a further explanation of the prior art combination as it corresponds to Applicant’s amendments, see the 35 USC 103 rejection detailed in this Office Action.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0077830) in view of Wang (CN 109040570).

	As per INDEPENDENT CLAIM 1, LIN teaches an electronic device (Fig.2A/2B and Para [0002, 0006-0007]: portable electronic device 100 with optical element such as image sensor or flashlight. Electronic device 100 shown configured as three non-limiting exemplary embodiments – first embodiment Fig. 2A/2B & 4C AND second embodiment Fig.5A/5B AND third embodiment Fig.7. As one of ordinary skill in the art can appreciate, the collective teachings of these embodiments are considered obvious to combine with each other to produce a modified embodiment still within the spirit/scope of Lin’s invention, para[0043]), comprising: 
(Figures 2A/2B, 4C, 5A/5B & 7 and Para [0025]: housing 110 comprises a body 111 /111’, a front panel 112 and an opaque layer 113.); 
a rear cover connected to the housing (Fig. 7 and Para [0037-0038]: transparent body 111' and opaque layer 113" being part of the housing 110 at the rear of display panel 117), the rear cover comprising a transparent casing (Fig. 7 and Para [0038]: transparent body 111') and an electrochromic device stacked together (Combined teachings of Figure 5 & 7 and Para [0036-0038]: switchable layer 130' comprises an electrode assembly 131' and an electro-discoloring layer 132' which is an “electrochromic material”. Switches between transparent and opaque states by applying / not applying an electrical potential on this electrochromic material as taught in Lin’s claim 20), 
and the ELECTROCHROMIC DEVICE comprising a sequential stacking of 
a first baseplate (This is considered to be an implied feature over Figure 7: transparent body 111' with opaque layer 113 OR Fig.4C in view of Fig. 5A/5B, the electrode assembly 131' in Fig.5 may also comprise substrates like 136/137 as in Fig. 4C for supporting the electrodes.), 
a first conductive layer (Fig. 5A/5B: first electrode 1311' of switchable layer 130'), 
a chromic material layer (Fig. 5A/5B, Lin’s claim 20 and Paras [0036]: electro-discoloring layer 132' is consider to imply that is has "electrochromic material", 
a second conductive layer (Fig. 5A/5B: second electrode 1312'), 
(This is considered to be an implied feature over Fig. 4C in view of Fig. 5A/5B: the electrode assembly 131' per Fig.5 may also comprise substrates like 136/137 as in Fig. 4C for supporting the electrodes); 
and a rear camera opposite the electrochromic device (Figures 5 & 7 and Para [0002 & 0026]: optical element 120 may be an image sensor or flash). 
While the first and second baseplates and electrochromic material were considered to be implied features taught by LIN, the Examiner evidences a more robust showing of these layers used in an electrochromic device is well known in the analogous prior art as taught by WANG (See Figure 3 below and para [0039-0040] usable in a phone 1 having a camera 2 w/ flash 3 per Fig.1 in view of para [0001 & 0022]).

    PNG
    media_image1.png
    757
    455
    media_image1.png
    Greyscale

Wang’s Fig.3: color changing layer “electrochromic device” 100 has a central electrochromic layer 120 sandwiched by first & second conductive layers 110 & 130, which is then sandwiched by supporting first & second baseplates 140 & 150
Wang into suitable modification with the teachings of Lin to configure a camera-phone with an electrochromic device having Applicant’s claimed sequential stacked layers for the motivated reason of providing variable control of the light transmission functions in the analogous art of a camera-phone with an electrochromic device.
	The amended limitations (lines 7-11) features:
“and comprising a shield layer, wherein the shield layer is provided between the first conductive layer and the second conductive layer of the electrochromic device, the shield layer defines a through hole, the chromic material layer is provided in the through hole and on the same layer as the shield layer, and the rear camera is opposite the through hole”,
are also considered to be taught by the prior art combination of Lin in view of Wang for the reasons discussed in above “Response to Arguments” and for the following reasons-- Lin, “layers with through-holes” for camera 120 shown in Fig. 5A/5B & 7: the opaque layer 113 with the transparent portion 114t AND shown in Fig.6: the opaque body 111 with transparent inlay 111B can be considered to be “shield layers”. Furthermore, the use of opaque shields around the light-transmissive region to limit the size of the incident light region “through-hole” is considered conventional and one skilled in the art fully understands that an opaque barrier may be incorporated into a housing cover in order to define light-transmissive entrance region. Therefore, Applicant’s claimed configuration for the cover’s shield layer with the electrochromic device would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 – Examiner also notes that the entire “electrochromic device” is a shield with variable light transmissive properties induced by an electrically induced voltage potential, so really any layer can be considered a shielding layer.)
	As per claim 2, Lin in view of Wang teaches the electronic device according to claim 1, further comprising an antireflection film provided at least one of: 
a place between the first baseplate and the first conductive layer, a place between the second conductive layer and the second baseplate, a side surface of the transparent casing away from the electrochromic device, and a side surface of the second baseplate away from the second conductive layer (Lin, Fig.4C and Para[0035]: teaches using anti-reflection films on the sides of a base substrate in order to reduce the light reflection due to optical interfaces. Any of these configurations are considered obvious design choice options because AR films are well known to be used with optical components/systems to help reduce image distortions associated with reflections such as off of substrate surfaces and help improve efficiency in imaging system since less light is lost.). 	As per claim 3, Lin in view of Wang teaches the electronic device according to claim 1, wherein the rear cover further comprises a shield layer provided between the electrochromic device and the transparent casing, the shield layer defines a through  (Lin, “layers with through-holes” for camera 120 shown in Fig. 5A/5B & 7: the opaque layer 113 with the transparent portion 114t AND shown in Fig.6: the opaque body 111 with transparent inlay 111B can be considered to be “shield layers”. Furthermore, the use of opaque shields around the light-transmissive region to limit the size of the incident light region “through-hole” is considered conventional and one skilled in the art fully understands that an opaque barrier may be incorporated into a housing cover in order to define light-transmissive entrance region. – Examiner also notes that the entire “electrochromic device” is a shield with variable light transmissive properties induced by an electrically induced voltage potential, so really any layer can be considered a shielding layer.)  	As per claim 5, Lin in view of Wang teaches the electronic device according to claim 4, wherein the shield layer is internally embedded with a metal trace layer electrically coupled with the first conductive layer and the second conductive layer separately (Examiner notes the purpose of the metal trace layer is unclear and since the electrochromic device is a shield with variable light transmissive properties induced by an electrically induced voltage potential it is expected to be embedded with an electrically coupling metal trace layer and, thus one of ordinary skill in the art would have considered it obvious to use this claimed arrangement with the conductive layers within the electrochromic device taught by the prior art combination teachings of Lin with Wang). 
through the rear cover (Prior art combination teachings of Lin with Wang is considered to teach these features because a camera “image sensor” is an optical sensor unit AND which can also be used as a passive proximity sensor as configured or an active proximity sensor with, for example, a light emitting source using a time-of-flight TOF method for sensing proximity. Lin: Fig.2A/2B and Para [0002, 0006-0007]: portable electronic device 100 with optical element such as image sensor. Wang: phone 1 having a camera 2 per Fig.1 in view of para [0001 & 0022]). 
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0077830) in view of Wang (CN 109040570) in view of Martinez (US 2003/0160741).

As per claim 6, Lin in view of Wang teaches the electronic device according to claim 1, wherein the rear cover further comprises an apparent film layer, the apparent film layer is provided between the electrochromic device and the transparent casing or the electrochromic device is interposed between the apparent film layer and the transparent casing, the apparent film layer comprises a light-transmissive area and a colored area, the rear camera is opposite the light-transmissive area, and the colored area is configured to cooperate with the electrochromic device to cause the rear cover color-changing appearance effect (Examiner notes that its is unclear what the technical differences are between the “apparent layer” and the “shield layer”. These arrangements are considered obvious over the prior art combination of Lin with Wang. Lin’s, Fig.5A/5B in view of Fig.7: this apparent film layer (like the shield layer) can, for example, be identified with the opaque layer 113 with the transparent portion 114t applied to housing region (Fig.2A) with through-hole for camera. AND Wang’s, Fig. 1 & 3: color change layer 100 “electrochromic device” having light-transmissive area and a colored area configured for a color changing effect at the housing cover plate region 20 surrounding the camera 2). 
To further show that it is well known in the art for a phone housing configured with an electrochromic device to comprises multiple light-transmissive area layers and multiple colored area layers which may be electrically controlled to cause a housing cover to exhibit a color-changing appearance effect, Examiner evidences prior art Martinez (Fig.1 & 3 and para [0017, 0024-0025]: electrochromic device 300 having transparent colored areas 320 & 322 and additional transparent layers shown, which may be configured for a portion or any size region of the housing. An electrical control circuit (shown in Fig.3) having a variable voltage output coupled to electro-chromic portion of housing controls a variable appearance property by changing a color of the electro-chromic portion of housing, para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martinez into suitable modification with the teachings of Lin in view of Wang to configure a camera-
	As per claim 7, Lin in view of Wang in view of Martinez teaches the electronic device according to claim 6, wherein the colored area of the apparent film layer comprises a third baseplate and at least one of an ink layer and an optical coating layer stacked on the third baseplate (In view of the prior art combination teachings, Lin’s electrochromic device as discussed in Fig.4C, 5A/5B & 7, and Wang’s electrochromic device 100 in Fig.1 & 3, and Martinez electrochromic device 300 in Fig.3, while the surrounding layers in itself serve as both optical coating and a support structure “baseplate”, it is also considered obvious as a design choice option to configure the electrochromic device’s colored area with a supporting structure and may be stacked with optical coatings to affect the light properties such as a anti-reflection film as taught by Lin, Fig.4C and Para[0035]: teaches using anti-reflection films on the sides of a base substrate in order to reduce the light reflection due to optical interfaces.). 	As per claim 9, Lin in view of Wang in view of Martinez teaches the electronic device according to claim 6, wherein the light-transmissive area is a light-transmissive through hole, and the colored area surrounds the light-transmissive area (Lin, “layers with through-holes” for camera 120 shown in Fig. 5A/5B & 7: the opaque layer 113 with the transparent portion 114t. Wang’s: electrochromic device (Fig.3) at lens cover plate 3/20 can be considered as a color area surrounding the light-transmissive area in an embed through-hole (Fig.1) of housing. Furthermore, the use of colored area to be positioned on, surround or be embedded within a housing’s light-transmissive through-hole are considered conventional and are obvious design choice variations one skilled in the art fully understands in order to define light-transmissive entrance region. Therefore, Applicant’s claimed configuration for would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70). 	As per claim 10, Lin in view of Wang in view of Martinez teaches the electronic device according to claim 6, wherein the light-transmissive area is a transparent area with base material, and the colored area surrounds the light-transmissive area (See Lin’s electrochromic device as discussed in Fig.4C, 5A/5B & 7. See Wang’s electrochromic device 100. See Martinez electrochromic device in Fig.3). 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698